Case 1:20-cr-00330-RM Document 59 Filed 02/23/21 USDC Colorado Page 1 of 7




                                I N T H E U NI T E D S T A T E S DI S T RI C T C O U R T
                                    F O R T H E DI S T RI C T O F C O L O R A D O

Cri mi n al C a s e N o. 1: 2 0- cr- 0 0 3 3 0- R M
U NI T E D S T A T E S O F A M E RI C A,

                      Pl ai ntiff,

v.

PI L G RI M’ S P RI D E C O R P O R A TI O N,

                      D ef e n d a nt.


               S T A T E M E N T B Y D E F E N D A N T I N A D V A N C E O F P L E A O F G UI L T Y



          O n b e h alf of Pil gri m’ s Pri d e C or p or ati o n (t h e “ C o m p a n y”) 1 , I, F a bi o S a n dri,

a c k n o wl e d g e a n d c ertif y t h at t h e C o m p a n y h a s b e e n a d vi s e d of a n d u n d er st a n d s t h e

f oll o wi n g f a ct s a n d ri g ht s, t h at all r e pr e s e nt ati o n s c o nt ai n e d i n t hi s d o c u m e nt ar e tr u e

a n d c orr e ct, a n d t h at t h e C o m p a n y’ s att or n e y h a s a s si st e d m e a n d t h e C o m p a n y a s I

h a v e r e vi e w e d a n d c o m pl et e d t hi s d o c u m e nt o n b e h alf of t h e C o m p a n y.

          1.         T h e n at ur e of t h e c h ar g e a g ai n st t h e C o m p a n y h a s b e e n e x pl ai n e d t o t h e

a p pli c a bl e offi c er s a n d B o ar d of Dir e ct or s of t h e C o m p a n y b y t h e C o m p a n y’ s att or n e y.

T h e C o m p a n y, t hr o u g h it s offi c er s, h a s h a d a n o p p ort u nit y t o di s c u s s wit h t h e

C o m p a n y’ s att or n e y b ot h t h e n at ur e of t h e c h ar g e a n d t h e el e m e nt s w hi c h t h e

g o v er n m e nt i s r e q uir e d t o pr o v e.


1   T h e u n d er si g n e d c or p or at e offi c er h a s a ut h orit y fr o m t h e C o m p a n y’ s B o ar d of
Dir e ct or s t o att e st t o t hi s st at e m e nt o n b e h alf of t h e C o m p a n y p ur s u a nt t o t h e
U n a ni m o u s Writt e n C o n s e nt of t h e B o ar d of Dir e ct or s d at e d F e br u ar y 1 7, 2 0 2 1. T h e
u n d er si g n e d i s att e sti n g t o a n d c o nfir mi n g t h e C o m p a n y’ s k n o wl e d g e a n d
u n d er st a n di n g a n d c o nfir mi n g it s c o n s e nt o n it s b e h alf.
                                                                   1                                                      CCourt
                                                                                                                            o urt EExhibit
                                                                                                                                    x hi bit 22
Case 1:20-cr-00330-RM Document 59 Filed 02/23/21 USDC Colorado Page 2 of 7




          2.         T h e o nl y o p er ati v e pl e a a gr e e m e nt p ur s u a nt t o R ul e 1 1( c)( 1)( C), w hi c h

h a s b e e n e nt er e d i nt o wit h t h e g o v er n m e nt, i s s et o ut i n t h e d o c u m e nt e ntitl e d “ Pl e a

A gr e e m e nt” d at e d F e br u ar y 1 6, 2 0 2 1, w hi c h h a s b e e n si g n e d b y t h e g o v er n m e nt a n d

m y s elf o n b e h alf of t h e C o m p a n y, a n d i s i n c or p or at e d h er ei n b y r ef er e n c e (t h e “ Pl e a

A gr e e m e nt”).

          3.         T h e C o m p a n y k n o w s t h at w h e n t h e C o urt s e nt e n c e s t h e C o m p a n y, t h e

C o urt will c o n si d er m a n y f a ct or s. T h e s e f a ct or s ar e li st e d i n 1 8 U. S. C. § 3 5 5 3 a n d

i n cl u d e ( a) t h e n at ur e a n d cir c u m st a n c e s of t h e off e n s e a n d t h e C o m p a n y’ s hi st or y a n d

c h ar a ct eri sti c s, ( b) t h e n e e d f or a s e nt e n c e t o r efl e ct t h e s eri o u s n e s s of t h e off e n s e,

pr o m ot e r e s p e ct f or t h e l a w, pr o vi d e j u st p u ni s h m e nt, aff or d d et err e n c e, a n d pr ot e ct t h e

p u bli c, ( c) t h e ki n d s of s e nt e n c e s a v ail a bl e t o t h e c o urt, ( d) t h e a d vi s or y s e nt e n ci n g

g ui d eli n e s e st a bli s h e d b y t h e U. S. S e nt e n ci n g C o m mi s si o n, ( e) t h e p erti n e nt p oli c y

st at e m e nt s of t h e U. S. S e nt e n ci n g C o m mi s si o n, (f) t h e n e e d t o a v oi d u n w arr a nt e d

s e nt e n c e di s p arit y a m o n g d ef e n d a nt s wit h si mil ar r e c or d s w h o h a v e b e e n f o u n d g uilt y

of si mil ar c o n d u ct, a n d ( g) t h e n e e d t o pr o vi d e r e stit uti o n. N o si n gl e f a ct or i s c o ntr olli n g

or d et er mi n ati v e. T h e C o m p a n y r e c o g ni z e s t h at it i s p o s si bl e t h at t h e C o urt c o ul d, aft er

c o n si d eri n g t h e s e f a ct or s, i m p o s e a n y s e nt e n c e i n t h e C o m p a n y’ s c a s e, i n cl u di n g o n e

w hi c h i s a s s e v er e a s t h e m a xi m u m fi n e, f ull r e stit uti o n (if a p pli c a bl e), a n d a s p e ci al

a s s e s s m e nt, all a s s et o ut i n p ar a gr a p h 3 b el o w, s u bj e ct t o t h e t er m s of t h e Pl e a

A gr e e m e nt.

          4.         T h e C o m p a n y k n o w s t h at t h e f oll o wi n g p e n alti e s m a y b e i m p o s e d a s a

r e s ult of t h e C o m p a n y’ s g uilt y pl e a t o C o u nt O n e of t h e I nf or m ati o n, c h ar gi n g a vi ol ati o n

of 1 5 U. S. C. § 1 ( S h er m a n A ntitr u st A ct, Pri c e Fi xi n g, Bi d Ri g gi n g):



                                                                   2
Case 1:20-cr-00330-RM Document 59 Filed 02/23/21 USDC Colorado Page 3 of 7




                    a.         a fi n e i n a n a m o u nt e q u al t o t h e gr e at e st of (i) $ 1 0 0 milli o n p ur s u a nt
                               t o 1 5 U. S. C. § 1, or (ii) t wi c e t h e gr o s s p e c u ni ar y g ai n t h e
                               c o n s pir at or s d eri v e d fr o m t h e cri m e ( 1 8 U. S. C. § 3 5 7 1( c) a n d ( d));

                    b.          R e stit uti o n t o t h e vi cti m( s) of t h e C o m p a n y’ s cri m e, p ur s u a nt t o 1 8
                               U. S. C. § § 3 6 6 3, 3 6 6 3 A, a n d 3 6 6 4; a n d

                    c.         A s p e ci al a s s e s s m e nt of $ 4 0 0, p ur s u a nt t o 1 8 U. S. C. § 3 0 1 3.

          4.         T h e C o m p a n y k n o w s t h at i n a d diti o n t o a n y p u ni s h m e nt t h at t h e C o urt

m a y i m p o s e, t h er e ar e c oll at er al c o n s e q u e n c e s t o pl e a di n g g uilt y t o a cri m e. T h e s e

c o n s e q u e n c e s ar e n eit h er i m p o s e d n or c o ntr oll e d b y t h e C o urt.

          5.         T h e C o m p a n y k n o w s t h at if a fi n e or r e stit uti o n i s i m p o s e d a s a p art of t h e

C o m p a n y’ s s e nt e n c e, t h e C o m p a n y will b e r e q uir e d t o p a y i nt er e st o n a n y a m o u nt i n

e x c e s s of $ 2, 5 0 0, u nl e s s t h e fi n e or r e stit uti o n i s p ai d i n f ull b ef or e t h e fift e e nt h d a y aft er

t h e d at e of t h e j u d g m e nt or u nl e s s i nt er e st i s w ai v e d b y t h e C o urt.

          6.         T h e C o m p a n y k n o w s t h at if a fi n e or r e stit uti o n i s i m p o s e d a s a p art of t h e

C o m p a n y’ s s e nt e n c e, t h e C o m p a n y will b e r e q uir e d t o p a y it i n a ti m el y m a n n er, s u bj e ct

t o t h e pl e a a gr e e m e nt. F ail ur e t o d o s o m a y tri g g er m o n et ar y p e n alti e s, c oll e cti o n

eff ort s b y t h e g o v er n m e nt, p ot e nti al r e v o c ati o n of a n y pr o b ati o n or s u p er vi s e d r el e a s e,

a n d/ or e x p o s ur e t o pr o s e c uti o n f or “ Cri mi n al D ef a ult” u n d er 1 8 U. S. C. § 3 6 1 5.

          7.         T h e C o m p a n y k n o w s t h at it c a n b e r e pr e s e nt e d b y a n att or n e y at e v er y

st a g e of t h e pr o c e e di n g s i n t hi s m att er.

          8.         T h e C o m p a n y k n o w s t h at it h a s a ri g ht t o pl e a d “ n ot g uilt y,” a n d t h at if t h e

C o m p a n y d o e s pl e a d “ n ot g uilt y,” it c a n p er si st i n t h at pl e a a n d d e m a n d a tri al.

          9.         T h e C o m p a n y k n o w s t h at it h a s a ri g ht t o a n d c a n d e m a n d a tri al b y j ur y,

a n d t h at if t h e C o m p a n y c h o o s e s t o st a n d tri al:




                                                                  3
Case 1:20-cr-00330-RM Document 59 Filed 02/23/21 USDC Colorado Page 4 of 7




                    a.         T h e C o m p a n y h a s a ri g ht t o t h e a s si st a n c e of a n att or n e y at e v er y
                               st a g e of t h e pr o c e e di n g;

                    b.         T h e C o m p a n y h a s a ri g ht t o s e e a n d o b s er v e t h e wit n e s s e s w h o
                               t e stif y a g ai n st it;

                    c.         T h e C o m p a n y’ s att or n e y c a n cr o s s- e x a mi n e all wit n e s s e s w h o
                               t e stif y a g ai n st it;

                    d.         T h e C o m p a n y c a n c all a n d pr e s e nt s u c h r el e v a nt wit n e s s e s a n d
                               e vi d e n c e a s it d e sir e s, a n d t h e C o m p a n y c a n o bt ai n s u b p o e n a s t o
                               r e q uir e t h e att e n d a n c e a n d t e sti m o n y of t h o s e wit n e s s e s;

                    e.        I n or d er f or t h e C o m p a n y t o b e c o n vi ct e d, t h e g o v er n m e nt m u st
                               pr o v e e a c h a n d e v er y el e m e nt of t h e off e n s e wit h w hi c h it i s
                               c h ar g e d, b e y o n d a r e a s o n a bl e d o u bt;

                    f.         I n or d er f or t h e C o m p a n y t o b e c o n vi ct e d, t h e j ur y m u st r e a c h a
                               u n a ni m o u s v er di ct of g uilt y, m e a ni n g all j ur or s m u st a gr e e t h at t h e
                               C o m p a n y i s g uilt y; a n d

                    g.        If t h e C o m p a n y w er e t o b e c o n vi ct e d, t h e C o m p a n y c o ul d a p p e al
                               b ot h it s c o n vi cti o n a n d w h at e v er s e nt e n c e t h e C o urt l at er i m p o s e d.

          1 0.      T h e C o m p a n y k n o w s t h at if it pl e a d s g uilt y, t h er e will n ot b e a tri al of a n y

ki n d.

          1 1.      T h e C o m p a n y k n o w s t h at if it pl e a d s g uilt y, t h er e will b e n o a p p ell at e

r e vi e w of t h e q u e sti o n of w h et h er or n ot t h e C o m p a n y i s g uilt y of t h e off e n s e t o w hi c h it

h a s pl e d g uilt y.

          1 2.      T h e C o m p a n y k n o w s t h at t h e t er m s of t h e Pl e a A gr e e m e nt c o nt ai n a

w ai v er of it s ri g ht t o a p p e al or t o c oll at er all y att a c k t h e s e nt e n c e. S p e cifi c all y, t h e

C o m p a n y h a s a gr e e d k n o wi n gl y a n d v ol u nt aril y t o w ai v e t h e ri g ht t o fil e a n y a p p e al or

c oll at er al att a c k, i n cl u di n g b ut n ot li mit e d t o a n a p p e al u n d er 1 8 U. S. C. § 3 7 4 2, t h at

c h all e n g e s t h e s e nt e n c e i m p o s e d b y t h e C o urt if t h at s e nt e n c e i s c o n si st e nt wit h or

b el o w t h e r e c o m m e n d e d s e nt e n c e i n P ar a gr a p h 9 of t h e Pl e a A gr e e m e nt, r e g ar dl e s s of

h o w t h e s e nt e n c e i s d et er mi n e d b y t h e C o urt. B e c a u s e of t hi s, t h e C o m p a n y k n o w s

                                                                  4
Case 1:20-cr-00330-RM Document 59 Filed 02/23/21 USDC Colorado Page 5 of 7




t h at it c a n n ot s e e k a p p ell at e r e vi e w of t h e s e nt e n c e i m p o s e d b y t h e C o urt i n t hi s c a s e,

e x c e pt i n t h e li mit e d cir c u m st a n c e s, if a n y, p er mitt e d b y t h e Pl e a A gr e e m e nt.

          1 3.       N o a gr e e m e nt s h a v e b e e n r e a c h e d a n d n o r e pr e s e nt ati o n s h a v e b e e n

m a d e t o t h e C o m p a n y a s t o w h at t h e s e nt e n c e i n t hi s c a s e will b e, e x c e pt t h o s e w hi c h

ar e e x pli citl y d et ail e d i n Pl e a A gr e e m e nt t h at t h e C o m p a n y a n d t h e g o v er n m e nt h a v e

si g n e d. T h e C o m p a n y f urt h er u n d er st a n d s t h at a n y s e nt e n ci n g a gr e e m e nt s a n d

sti p ul ati o n s i n t h e Pl e a A gr e e m e nt ar e bi n di n g o n t h e C o urt o nl y if t h e p arti e s a s k t h e

C o urt i n t h at d o c u m e nt t o b e s o b o u n d p ur s u a nt t o R ul e 1 1( c)( 1)( C) a n d o nl y if t h e

C o urt a gr e e s t o b e s o b o u n d w h e n it a c c e pt s t h e C o m p a n y’ s g uilt y pl e a.

          1 4.      T h e C o m p a n y a n d t h e g o v er n m e nt h a v e a gr e e d t h at n o Pr e s e nt e n c e

R e p ort i s n e c e s s ar y i n t hi s c a s e a n d h a v e j oi ntl y m o v e d t hi s C o urt t o w ai v e t h e

Pr e s e nt e n c e R e p ort r e q uir e m e nt a n d pr o c e e d t o i m m e di at e s e nt e n ci n g.

          1 5.      T h e C o m p a n y k n o w s t h at w h e n it e nt er s it s pl e a of g uilt y, t h e C o urt m a y

a s k m e, or a n ot h er r e pr e s e nt ati v e of t h e C o m p a n y, q u e sti o n s u n d er o at h a b o ut t h e

off e n s e t o w hi c h t h e C o m p a n y h a s pl e d g uilt y. S u c h q u e sti o n s, if a s k e d of m e, or

a n ot h er r e pr e s e nt ati v e of t h e C o m p a n y, o n t h e r e c or d a n d i n t h e pr e s e n c e of t h e

C o m p a n y’ s att or n e y, m u st b e a n s w er e d b y m e or a n ot h er a p pr o pri at e C or p or at e

r e pr e s e nt ati v e, a n d if I, or a n ot h er r e pr e s e nt ati v e of t h e C o m p a n y, gi v e f al s e a n s w er s

o n it s b e h alf, t h e C o m p a n y a n d I, or t h e ot h er r e pr e s e nt ati v e of t h e C o m p a n y gi vi n g

f al s e a n s w er s, c a n b e pr o s e c ut e d f or p erj ur y.

          1 6.      T h e C o m p a n y k n o w s t h at, t hr o u g h it s r e pr e s e nt ati v e, it h a s t h e ri g ht t o a s k

t h e C o urt a n y q u e sti o n s c o n c er ni n g t h e C o m p a n y’ s ri g ht s, t h e s e pr o c e e di n g s, a n d t h e

C o m p a n y’ s pl e a t o t h e c h ar g e.



                                                                  5
Case 1:20-cr-00330-RM Document 59 Filed 02/23/21 USDC Colorado Page 6 of 7




          1 7.        Ot h er t h a n t h e pr o mi s e s of t h e g o v er n m e nt s et o ut i n t h e Pl e a A gr e e m e nt,

n o pr o mi s e s a n d n o t hr e at s of a n y s ort h a v e b e e n m a d e t o t h e C o m p a n y b y a n y o n e t o

i n d u c e it or t o p er s u a d e it t o e nt er it s pl e a i n t hi s c a s e.

          1 8.       N o o n e h a s pr o mi s e d t h e C o m p a n y t h at it will r e c ei v e a n y s p e cifi c

s e nt e n c e d e sir e d b y t h e C o m p a n y ot h er t h a n t h o s e s p e cifi c a gr e e m e nt s s et f ort h i n t h e

Pl e a A gr e e m e nt p ur s u a nt t o R ul e 1 1( c)( 1)( C), w hi c h a s d e s cri b e d a b o v e, ar e o nl y

bi n di n g o n t h e C o urt if it a c c e pt s t h e C o m p a n y’ s g uilt y pl e a p ur s u a nt t o R ul e 1 1( c)( 1)( C)

a n d t h e t er m s s et f ort h i n t h e Pl e a A gr e e m e nt.

          1 9.       T h e C o m p a n y, t hr o u g h it s offi c er s, B o ar d of Dir e ct or s a n d r e pr e s e nt ati v e s,

h a s h a d s uffi ci e nt o p p ort u nit y t o di s c u s s t hi s c a s e a n d t h e C o m p a n y’ s i nt e n d e d pl e a of

g uilt y wit h t h e C o m p a n y’ s att or n e y. T h e C o m p a n y d o e s n ot wi s h t o c o n s ult wit h t h e

C o m p a n y’ s att or n e y a n y f urt h er b ef or e e nt eri n g i nt o it s pl e a of g uilt y.

          2 0.       T h e C o m p a n y, t hr o u g h it s offi c er s, dir e ct or s a n d r e pr e s e nt ati v e s, i s

s ati sfi e d wit h t h e C o m p a n y’ s att or n e y s a n d b eli e v e s t h at it h a s b e e n r e pr e s e nt e d

eff e cti v el y a n d c o m p et e ntl y i n t hi s c a s e.

          2 1.       T h e C o m p a n y’ s d e ci si o n t o e nt er t h e pl e a of g uilt y i s m a d e aft er f ull a n d

c ar ef ul t h o u g ht, wit h t h e a d vi c e of t h e C o m p a n y’ s att or n e y s, a n d wit h f ull u n d er st a n di n g

of t h e C o m p a n y’ s ri g ht s, t h e f a ct s a n d cir c u m st a n c e s of t h e c a s e, a n d t h e p ot e nti al

c o n s e q u e n c e s of t h e C o m p a n y’ s pl e a of g uilt y.

          2 2.       T h e C o m p a n y w a nt s t o pl e a d g uilt y a n d h a s n o r e s er v ati o n s a b o ut it s

d e ci si o n t o pl e a d g uilt y.




                                                                  6
Case 1:20-cr-00330-RM Document 59 Filed 02/23/21 USDC Colorado Page 7 of 7




          2 3.     I n s of ar a s it s h o w s t h e C o m p a n y’ s c o n d u ct, t h e s u m m ar y of f a ct s s et o ut

i n t h e “ F a ct u al B a si s f or Off e n s e C h ar g e d” s e cti o n of t h e Pl e a A gr e e m e nt i s tr u e a n d

c orr e ct, e x c e pt a s t h e C o m p a n y h a s i n di c at e d i n t h at d o c u m e nt.

          2 4.      T h e C o m p a n y k n o w s t h at it i s fr e e t o c h a n g e or d el et e a n yt hi n g c o nt ai n e d

i n t hi s d o c u m e nt a n d t h at t h e C o m p a n y i s fr e e t o li st it s o bj e cti o n s a n d it s

di s a gr e e m e nt s wit h a n yt hi n g c o nt ai n e d i n t h e d o c u m e nt e ntitl e d “ Pl e a A gr e e m e nt.”       On

b e h alf of t h e C o m p a n y, I a c c e pt b ot h d o c u m e nt s a s t h e y ar e c urr e ntl y dr aft e d.

          2 5.      T h e C o m p a n y wi s h e s t o pl e a d g uilt y t o t h e f oll o wi n g c h ar g e: C o u nt O n e

of t h e I nf or m ati o n, c h ar gi n g a vi ol ati o n of 1 5 U. S. C. § 1 ( S h er m a n A ntitr u st A ct, Pri c e

Fi xi n g, Bi d Ri g gi n g).



D at e d t hi s 1 8t h, d a y of F e br u ar y 2 0 2 1.



                                                               F a bi o S a n dri
                                                               C hi ef E x e c uti v e Offi c er
                                                               O n b e h alf of Pil gri m’ s Pri d e C or p or ati o n
                                                               D ef e n d a nt



I c ertif y t h at I h a v e di s c u s s e d t hi s st at e m e nt a n d t h e d o c u m e nt e ntitl e d “ Pl e a
A gr e e m e nt” wit h t h e d ef e n d a nt. I c ertif y t h at I h a v e f ull y e x pl ai n e d t h e d ef e n d a nt’ s ri g ht s
t o it a n d h a v e a s si st e d it s r e pr e s e nt ati v e i n c o m pl eti n g t hi s f or m. I b eli e v e t h at t h e
d ef e n d a nt u n d er st a n d s it s ri g ht s a n d t h e s e st at e m e nt s.

D at e d t hi s 1 8t h, d a y of F e br u ar y 2 0 2 1.




                                                               D a ni el J. F ett er m a n
                                                               Att or n e y f or D ef e n d a nt



                                                                  7
